
	

115 S2494 IS: Fair Care Act
U.S. Senate
2018-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2494
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2018
			Ms. Baldwin (for herself, Mrs. Gillibrand, Mr. Cardin, Mr. Murphy, Mr. Van Hollen, Ms. Smith, Mr. Kaine, Mr. Wyden, Ms. Warren, Ms. Harris, Mr. Sanders, Ms. Hassan, Mrs. Murray, Mr. Blumenthal, Mrs. Feinstein, Ms. Stabenow, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide standards for short-term limited duration health insurance policies. 
	
	
		1.Short title
 This Act may be cited as the Fair Care Act.
		2.Short-term limited duration health insurance policies
 (a)Prohibition on proposed ruleNotwithstanding any other provision of law, the Secretary of Health and Human Services, the Secretary of the Treasury, and the Secretary of Labor may not take any action to implement, enforce, or otherwise give effect to the proposed rule relating to the definition of short-term limited-duration insurance (83 Fed. Reg. 7437–7447, February 21, 2018), insofar as such proposed rule relates to a revised definition of the term short-term limited duration insurance and the Secretaries shall implement, enforce, and otherwise give effect to the definition of such term as applied by the Secretaries under the regulations in effect on the date of enactment of this Act (81 Fed. Reg. 75316), and such regulations shall continue in effect with respect to policies until the effective date described in subsection (b)(2).
			(b)Standards
 (1)In generalSection 2791(b) of the Public Health Service Act (42 U.S.C. 300gg–91) is amended by adding at the end the following:
					
 (6)Short-term limited duration insuranceThe term short-term limited duration insurance means health insurance coverage provided pursuant to a contract with a health insurance issuer that—
 (A)has a specified, limited duration not to exceed 93 days after the original effective date of the contract, except that the health plan may permit coverage to continue until the end of the period of hospitalization for a condition for which the covered person was hospitalized on the day that coverage would otherwise have ended;
 (B)is non-renewable and issued only to individuals who have not been covered under a short-term limited duration insurance policy from any health insurance issuer within the prior 12 months;
 (C)displays prominently in marketing materials, the contract, and in any application materials provided in connection with enrollment in such insurance a notice to consumers that includes such information which the State insurance commissioner deems sufficient to inform the individual that coverage and benefits are limited;
 (D)covers essential health benefits as set forth in section 1302 of the Patient Protection and Affordable Care Act;
 (E)meets the following requirements for individual health insurance coverage as set forth in this title—
 (i)section 2701 (relating to fair health insurance premiums); (ii)section 2702 (relating to guaranteed availability of coverage), except as provided in paragraph (1) consistent with the limitations of subsection (c);
 (iii)section 2704 (relating to the prohibition of pre-existing condition exclusions or other discrimination based on health status);
 (iv)section 2705 (relating to the prohibition of discrimination against individual participants and beneficiaries based on health status);
 (v)section 2706 (relating to nondiscrimination in health care); (vi)section 2707 (relating to comprehensive health insurance coverage);
 (vii)section 2711 (prohibiting lifetime and annual limits); (viii)section 2712 (prohibiting rescissions);
 (ix)section 2713 (coverage of preventive health services); (x)section 2714 (relating to coverage of dependents); and
 (xi)section 2719 (relating to appeals); and (F)upon the issuance of a health insurance plan that an issuer asserts to be short-term limited duration insurance, the issuer of such plan shall provide documentation to the Secretary and the State insurance commissioner, in a form determined by the Secretary, regarding the individuals covered by the plan and the duration of the plan which shall be reviewed by the entity responsible for enforcement under section 2722, together with documentation submitted by other issuers, to determine whether the plan satisfies the requirement under subparagraph (B) and, if not, such entity shall take appropriate enforcement action..
 (2)Effective dateThe amendment made by paragraph (1) shall apply to plan years beginning on or after January 1, 2019.
				
